Case 1:20-cr-20233-CMA Document 1 Entered on FLSD Docket 11/20/2020 Page 1 of 6




                           UN ITED STA TES DISTR ICT CO UR T
                           SO IJTH ERN DISTR ICT O F FLO RID A
                              CaseNo. 1:201+04053Reid

  UN ITED STA TES O F A M ER ICA

  V S.

  JIJAN R AFAEL SA LAS ENO ACA LN ACIO ,
  G EREM U VERA CA LLEBER NO .and
  EDICTO M A NUEL G O M EZ A CEM ED O ,

         Defendants.
                                                    /

                                 CR IM IN AL CO VER SH EET
         Did this matteroriginatc from a lnatterpending in the CentralRegion oftheU nited States
         Attom ey'sOffice priorto A ugust9,20l3?         Yes      X No

         D id thism atteroriginatefrom am atterpending in tbeN orthern Region ofthe United States
         A ttorney's Oft-icc priorto Atlgust8,2014?      Yes       X No
         D id thism atteroriginate from a m atterpending in tbe CentralRegion ofthe United States
         A ttorney'sOfGce priorto O ctober3,2019?          Yes      X No


                                             Respectf-
                                                     ully subm itted,

                                             ARIA NA FA JA RIIO OR SHAN
                                             UN ITED S'
                                                      TATES A TTORNEY
                                                X            N
                                                                                ?
                                      By:
                                              Ellen D 'Angel()
                                              AssistantUnited States A tolmcy
                                              CourtID No.:A 5502579
                                              99 Northeast4th Strcet
                                              M iam i,Florida 33132-2111
                                              Tel:(305)961-9349
                                              ellcn.d'angelotz
                                                             wusdoj.gov
Case 1:20-cr-20233-CMA Document 1 Entered on FLSD Docket 11/20/2020 Page 2 of 6




A()91(Rtv lI/11) Criml
                     n:Complalnt

                                U NITED STATES D ISTRICT C OURT
                                                        for1ht
                                        S()tn'!'IERN DlS'rRIC-rOF FLORIDA
          UNITED D 'ATES OF AM EIUCA
                           V.
                                                                CaseNo. 1:20mj04053Reid
    JUAN RAFAIIL SALAS ENOACALNACIO,
      GEREMU VERA CALLEBERNO,and
     EDIW O MANIJEL GOM EZ ACEM EDO.


                                           CRIM INAL CO M PLAINT
       1,lhecomplainanlinthisca-
                               qe.stalethatthefollowing istrueto tlcbestofmyknowledgcandbelkc

      Beginnin:on anunknowndatcand corqinuinglbroughonorabout November8.2020             -    -   ,   uponthehighseas
 oulsidethejerisdiclionanypalicularslascordislricl,inintemalionalwaters.whiltonboardavessclsubjecttothe
 jurisdictionoftbeUnhcdStales,lbcdtfendantls)vlol
                                                ated:
  Titl:46unUIt
             o
             edcfta
                  dt
                   cela
                      fo'' consplracyt;pcssqsswit:Intenttodlstrikilêa
                                                                    'sloDnfiîuf'2dstance,whi.onboardavessel
  Cede,S.ection7'
                0506(b)         subiActtothejurlsdicti
                                                     onoftheUni
                                                              tedStates.inviolati
                                                                                onof46U.
                                                                                       S.C.jD 503(a)(1):allin
                                vlol-
                                    atbn of46 u.s.c.j7c5c6(b).
                                Pufsqantto46U.S.C.j 70K 6(a),and21U.S.C.j% 0(b)(1)(B).itisfurtherallegedthatthis
                                vlolatbninvolvedfive(5)ormorekil
                                                               ogramsofa mixlurêandsubstancecontalni ngadelectable
                                amountofcocaine.




  Thi
    s ciminalcomplaintIs baseö on these facts:
                                      SEE AU ACHED AFFIDAVI
                                                          T
          e conticuedonlheauachedslwet.                                                                    A

                                                                      z'         (L*
                                                                                   (),,l
                                                                                       /7?(
                                                                                          zi?l<?ll/%
                                                                                                   t'1riIl?1t
                                                                                                            'lllz-
                                                                                                                 (!
                                                                            DEA TFO MareelinoMatlabell
                                                                                                     o
                                                                                  p'l-
                                                                                     /zlzt.t
                                                                                           /ziflzz
                                                                                                 lt'zrzJ//titltf
  AltvstedtobytheAfllantinaccordlmtewiththe
  requircmentsofFed.R.Crin).P.4.1 by Facen'imc
  this 19 thday ofNovember,2020.                                                   <


           11/19/2020
  Date:                                                                                Judge@
                                                                                            .
                                                                                            !Jl'
                                                                                               gafz/l/ee
  c-
   ltyandstxe: Miami1Ftori
                         da                                          Lisette M.Reld.UnitedStatesMagistrateJudge
                                                                                   lb
                                                                                    rintenlzl
                                                                                            tl-ezze ttlle
Case 1:20-cr-20233-CMA Document 1 Entered on FLSD Docket 11/20/2020 Page 3 of 6




                  AFFIDA VIT IN SU PPOR T O F CR IM INAL CO M PLA INT

         1,M arcelino M ariabello,being duly sworn,hereby depose and state astbllows'
                                                                                    .

                       INTRO DUCTIO N AN D AG ENT BA CK G RO UN D

                 Iam em ployed asadetective withtheCity ofSunny lslesBeach PoliceD epartment

  and have served in thiscapacity since February 2008. lam currently a Task Force O fflcerwith

  theDrugEnforcementAdministration (tkDEA'')and haveserved in thiscapacity sinceAugust
  2017. As such,Iam an investigative or law enforcem entofficerwithin the m eaning ofTitle 18,

  UnitedStatesCode,Section2510(7),thatis,anofl-iceroftheUnitedStateswhoisempoweredby
  law to conductinvestigationsof,and to m ak'e arrestsfor,offensesenum erated in 'fitles l8,21,and

  46 of the United States Code. I am currently assigned to the DEA 'S M iam iField Division in

  M iam i, 1-
            4lorida and have personally conducted and participated in num erous investigations

  resulting in the arrest and prosecution of various individuals for federal narcotics violations.

   Based on m y training and experience as a R'ask Force Officerw ith the DE A,Iam fam iliarwith

   the m anner in which narcotics traft-ickers and narcotics-traflscking organizations operate. l am

   also knowledgeable aboutfederalcrim inalstatutes,particularly narcotics statutes.

                  The factssetfbrth in thisAffidavitare based on m y personalknow ledge as wellas

   docum ents provided to m e in m y ofiicialcapacity,inform ation obtained from otherindividuals,

   including oflcersand w itnesses,m y review ofdocum entsand recordsrelated to thisinvestigation,

   com m unications w ith others who have personal knowledge of the events and circum stances
   described herein,and inform ation gained through my training and experience. The inform ation

   contained in this A ffidavitis true and correctto the bestofm y knowledge and belief. B ecause

   thisAffidavitissolely for$he pum ose ofestablishing probable cause,itdoesnotcontain allofthe

    information known aboutthisinvestigation.
Case 1:20-cr-20233-CMA Document 1 Entered on FLSD Docket 11/20/2020 Page 4 of 6




               This A ftidavitis subm itted forthe lim ited purpose of establishing probable cause

         JUAN RAFAEL SALAS ENOACALNACIO (GSALAS ENOACALNACIO''),
  that
  GEREM U VERA CALLEBERNO (GVERA CALLEBERNOM),and EDICTO M ANUEL
  GOM EZ ACEM EDO IRGOM EZ ACEM EDO'')did knowingly and intentionally conspireto
  possesswith intentto distribute acontrolled substance,thatis,five (5)kilogramsormoreof
  cocaine,whileonboard avesselsubjectto thejurisdictionofthe United States,in violationof

  Title46,UnitcdStatesCode,Sections70503(a)(l)and70506(b).
                                      PRO BABLE CA USE
                ()n N ovem ber8,2020,while on patrolin the area ofthe Caribbean Sea,am aritim e

   patrolaircraft(tûMPA'')detected ago-fastvessel(*'GF'V'')operating approximately98nautical
   m iles north of Bahia Hondita,Colom bia,in internationalwaters and upon the high seas. The

   RoyalFleetAuxiliary('tRFA'')ARGUS,assistedbytheUnitedStatesCoastGuard,waspatrolling

   ncarby and diverted to interceptthe G FV .
                 The RTA A RGU S launched its helicopter to approach the G FV ,w hich reported

   thatwhentheGFV detectedtheMPA,theindividualsonboardbeganjettisoningpackages. The
    helicopter returned to the RFA ARGU S to refuel while thc M PA rem aincd on scene. After

    refueling,the helicopter went to the area of the GFV and becam e visible,causing the G FV to

    becom e compliant with law enforcem ent com m ands,and 1aw enforcem ent took control of the


    GFV .
                  Law enforcem entfrom theRFA A RGUS com pleted a rightofvisitboarding ofthe

    GFV . '
          Flzere w ere three individuals on board, who were later identified as SALAS

    ENO AC ALN ACIO ,V ERA CALLEBEM O , and (l()M EZ A CEM EDO , all of whom are
Case 1:20-cr-20233-CMA Document 1 Entered on FLSD Docket 11/20/2020 Page 5 of 6




  D orninican nationals. SALAS ENO AC ALN ACIO w asidentified astbem asterofthevesselatld

  claim ed the Dom inican Republic asthe nationality ofthe vesse). Based on thesestatem ents,the

  U nited States contacted the governm ent of the D om inican Republic,who advised that it could

   neither confinn nor deny registration ofthe G FV . D ue to the D om inican Repubtic'sresponse,

   theGFV wastreated i
                     ksavesselwithoutnationalityand,therefore,subjecttotlaejuzisdiction of

   theU nited States.
           7.     A full1aw enfbrcem entboarding was conducted,and a search ofthe GFV revealed

   m ultiple bales ofsuspected narcotics on bom'd. Law enforcem entrecovered a totalof 12 large

   bales atld 1 sm allbale from the G FV,w eighing approxim ately 375 kilogram s,n'
                                                                                  lnich field-tested

   positiveforcocaine. Law enfbrcementwasunabletorecoverthejettisonedpackages.
                 SA LA S EN O ACA LNAC IO , V ER A            CA LLEBERN O , r d G O M EZ

   ACEM EDO were detained and transferrtd to aUnited StatesCoastGuard Cutter(LKUSCGC'').
                                                                                       .




   The U SCG C isscheduled to arrive w ith SALA S EN O ACA LNA CIO .V ERA CALLEBERN O ,

    andG OM EZ A CEM EDO on board on N ovem bez21,2020,in the Southem D iskictof Ftorida.

                                           C O NC LUSIO N
                  Basedontheinforznation provided above,lrespectfully subm itthatprobablecause

    exists to believe that JUAN RAFAEL SALAS ENO ACA LNACIO , G EREM U W R A

    CALLEBER NO , and ED ICTO M AN UEL G O M EZ ACEM EDO did knowingly and

    intentionallyconspiretopossesswithintenttodistributeacontrolledsubstance,thatis,fsvef5)


                                     (Spaceintentionallyleû blank!
Case 1:20-cr-20233-CMA Document 1 Entered on FLSD Docket 11/20/2020 Page 6 of 6




    kilogramsormoreofcocaine,whileonboardavcsselsubjecttothejurisdictionofthcUnited
    States,inviolationofTitle46,UnitedStatesCodc,Scctions70503(a)(l)and 70506(b)-

           FURTHER YO UR AFFIANT SAYETH NAUGHT.




                                                  RC/LX'6MARIABELI.O
                                              I'ASK FORCE OFFICER
                                              D RUG ENFO RCEM ENT ADM IN ISTRATION


     Attestedto bytheAë antin actordancewiththe
     requirementsofl'
                    -Cd.R.Crim .P.4.Iby r'aclfl-imc
     this 19 th day ofN ovcm ber,2020.

                                  @
                 <




      IIONORABLE L1SE'l*l'E M .RE1I7
      UNI'I'ED STATES M AGIS'I-RAI'E IUDGE
      SOIJTIIERN DISTRICT 0F I* 'LORIIIA




                                                      4
